PER CURIAM:
Ricardo C. Herring appeals the district court’s order granting Defendant’s motion for summary judgment in Herring’s action under Title VII of the Civil Rights Act of 1964, as amended. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Herring v. Thompson, 2003 WL 23590541, CA-01-3824-8-AMD (D.Md. May 12, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED